Citation Nr: 0511012	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  99-11 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a skin disorder of 
the scalp. 

2.  Entitlement to a compensable evaluation for tinea 
versicolor.


REPRESENTATION

Appellant represented by:  Sheila F. Campbell, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and brother


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel

INTRODUCTION

The veteran had active service from August 1968 to May 1970. 

The case comes before the Board of Veterans' Appeals (Board) 
from a February 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas.  

This case was previously before the Board in July 2003, when 
it was remanded in compliance with the U.S. Court of Appeals 
for the Federal Circuit (Federal Court) holding in Disabled 
American Veterans v. Secretary of Veterans Affairs (DAV v. 
Sec'y) 327 F.3d 1339 (Fed. Cir. 2003), which invalidated the 
Board's development authority under 38 C.F.R. § 19.9 (67 Fed. 
Reg. 3,099, 3.104 (Jan. 23, 2002). The case has been returned 
to the Board for appellate consideration.

The Board also notes that the veteran presented testimony at 
the RO in May 1999.  A copy of the hearing transcript is 
associated with the claims folder.  Additionally, in July 
1999, the veteran requested a hearing at the RO before a 
Veterans Law Judge (Travel Board hearing).  However, in a 
November 2000 statement, the veteran indicated that he 
desired that his appeal be decided on the record without a 
hearing.  As the record does not contain further indication 
that the veteran or his representative submitted additional 
requests for a Travel Board hearing, the Board deems the 
veteran's July 1999 request for an appeals hearing withdrawn.  
See 38 C.F.R. § 20.704 (2004).


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  There is no competent medical evidence of record showing 
that the veteran has a current diagnosis of a skin disorder 
of the scalp.   

3.  There is no competent medical evidence that shows that 
veteran's service-connected tinea versicolor exhibits 
objective symptoms.


CONCLUSIONS OF LAW

1.  A skin disorder of the scalp was not incurred in or 
aggravated by the veteran's active service.  38 U.S.C.A. §§ 
1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2004).

2.  The criteria for the assignment of a compensable 
evaluation for the service-connected tinea versicolor have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 4.118, Diagnostic 
Code 7806 (effective prior to August 30, 2002), Diagnostic 
Code 7806 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  However, in this case, for the reasons 
set forth below, the VA has complied with the VCAA, as well 
as the implementing regulations, in reference to the issue 
addressed in this decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
his claims via the February 1999 rating decision, the April 
1999 statement of the case, various supplemental statements 
of the case, and the July 2003 Board remand.  Additionally, 
via an April 2001 RO letter, the veteran was provided with 
specific information concerning changes in the law and 
regulations per the VCAA.  Finally, in an October 2002 
letter, the veteran was informed of the changes in the law 
and regulations regarding the veteran's appeal for 
entitlement to a compensable disability rating for his tinea 
versicolor.  Therefore, the notification requirement has been 
satisfied.  See Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available medical evidence has been obtained, 
including treatment medical records and examination reports.  
The veteran was given the benefit of presenting testimony 
and/or evidence during a hearing on appeal, and did so at a 
hearing at the RO in May 1999.  Furthermore, in a December 
2004 letter the veteran's representative requested and was 
granted 30 days to submit additional evidence to the Board.  
As no additional evidence, which may aid the veteran's claims 
or might be pertinent to the bases of the claims, has been 
submitted or identified, the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1); and 
VAOPGCPREC 7-2004.  

In this case, the initial agency of original jurisdiction 
(AOJ) decision was made in February 1999, which is prior to 
the date the VCAA was enacted (effective November 9, 2000).  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error for 
the reasons specified below.  See VAOPGCPREC 7-2004.

Significantly, via various informational letters and 
supplemental statements of the case, the RO informed him of 
what information he needed to establish entitlement to the 
claims addressed in this decision and that he should send in 
information describing additional evidence or the evidence 
itself.  In this respect, the Board notes that these 
correspondences were provided to the claimant following the 
February 1999 rating decision initially adjudicating the 
claims on appeal but prior to the case being certified to the 
Board for appellate adjudication.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  

In this case, although the VCAA notices that were provided to 
the appellant do not contain the "fourth element" per se, 
the Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claims.  In particular, the RO asked the veteran to tell 
VA about any additional information or evidence that the 
veteran wanted VA to try and get for him, and to send VA the 
evidence that was needed as soon as possible.  By various 
informational letters, a statement of the case, supplemental 
statement of the case and their accompanying notice letters, 
VA satisfied the fourth element of the notice requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Here, the veteran is not prejudiced by the 
Board's consideration of his claim as VA has already met all 
notice and duty to assist obligations to the veteran under 
the VCAA.  In essence, the veteran in this case has been 
notified as to the laws and regulations governing the issues 
on appeal.  He has, by information letters, a rating 
decision, a statement of the case, and supplemental 
statements of the case, been advised of the evidence 
considered in connection with his appeal and what information 
VA and the veteran would provide.  Thus, the Board finds that 
there has been no prejudice to the veteran that would warrant 
further notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Factual Background 

The medical evidence of record includes service medical 
records dated from May 1968 to April 1970.  The service 
medical records are silent regarding any diagnosis or 
treatment of skin diseases.  The Board does note that in an 
April 1970 medical history report, the veteran reported skin 
diseases.  However, the veteran's April 1970 separation 
examination did not diagnose any active skin diseases. 

The VA examined the veteran in January 1999.  At the 
examination the veteran described a scalp condition that he 
had since his time in the military that resulted in the 
development fluid filled lesions on his scalp.  The veteran 
reported that he developed this condition repeatedly.  The 
veteran also reported that he was never treated for this 
condition while he was in the military.  The examining 
physician indicated that the claimed condition was not 
present on the day of the examination.  The examiner also 
found the veteran's scalp to be within normal limits with no 
lesions present.  The veteran's face, neck and ears were 
likewise found to be within normal limits.  The examiner 
indicated that there was some mild hyperkeratosis on the 
veteran's back, but the examiner found no evidence of 
exfoliation, exudation or itchy skin.

The claims folder also includes outpatient treatment reports 
from the Little Rock VA Medical Center (VAMC) dated between 
April 1998 and March 2002.  These treatment reports address 
the medical treatment the veteran received over this time 
period, but do not contain any diagnosis or treatment of skin 
diseases.  A physical examination dated in June 2000 
indicated complaints of irritation and itching on the 
veteran's scalp, but did not diagnose a skin disease.  

The veteran, along with his wife and brother presented 
testimony at the RO in May 1999.  The veteran testified that 
he has tinea versicolor on his chest, that he experiences 
itchiness approximated 2 to 3 times a day, and that treatment 
with Clotrimazole stops the itching for a awhile.  He also 
testified that hot weather aggravates his itching.  In 
addition, the veteran testified that he developed 
folliculitis in Vietnam, which causes him to develop 
pustulars that come and go.  The veteran testified that he 
never sought treatment from any private physicians concerning 
his scalp.  As well, the veteran's wife and his brother 
testified that the veteran developed an itchy rash 
episodically. 

At the time of a VA examination in May 2003, the veteran 
indicated that he has not used any treatment for his tinea 
versicolor for some time, but previously used Clotrimazole to 
treat his condition.  The veteran also complained of 
folliculitis on his scalp.  The examiner found some 
discoloration on the veteran's body most notably a pigment 
demarcation line on his upper extremities.  The examiner 
found no hypo or hyper-pigmented scaling macules on his 
scalp, face, neck, chest abdomen, back or bilateral 
extremities.  The examiner did find an excoriation with 
discoloration x1 of his scalp in the left parietal area.  The 
examiner indicated that he found no evidence of tinea 
versicolor, and also found no evidence of folliculitis.  With 
regards to the excoriation and discoloration of the veteran's 
scalp, the examiner indicated that this was not related to 
tinea versicolor, because tinea versicolor creates small 
pinpoint pustules at the follicle that were not present on 
the veteran's scalp.  

The veteran submitted a letter from Richard A. Calhoun, M.D., 
dated in February 2004.  Dr. Calhoun indicated that he 
treated the veteran for a scalp lesion of an undetermined 
etiology in February 2001 and in June 2002.  Dr. Calhoun 
offered no opinion concerning the etiology of the lesions, 
but indicated that the veteran believed these lesions were a 
result of his service in the military.  Dr. Calhoun did not 
mention complaints from the veteran concerning his tinea 
versicolor. 

Service Connection for a Skin Disorder of the Scalp

As previously discussed, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2004).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).

Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic diseases to a 
compensable degree within one year from separation from 
service, such diseases may be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  

Furthermore, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that the appellant had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the case 
law of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.

The law requires that in order for service connection to be 
granted, there must be a current disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).

Following a longitudinal review of the entire claims folder, 
the Board finds that the preponderance of the evidence is 
against the appellant's claim for service connection for a 
skin disorder of the scalp.  The law requires that in order 
for service connection to be granted, there must be a current 
disability.  See Rabideau, supra.  As noted above the 
available medical evidence shows no current diagnosis of a 
skin disorder of the scalp.  The veteran has not submitted or 
identified any other medical evidence that indicates that he 
has been diagnosed with a skin disorder of the scalp since 
his discharge from service in 1970 or at any other time 
during his life.  Further, while there is a letter from Dr. 
Calhoun documenting a history of two lesions that were 
successfully treated on the veteran's scalp, the veteran has 
not submitted any credible medical evidence that indicates 
that he has a current diagnosis of a scalp disorder that is 
related to his active military service.  

Compensable Evaluation for Tinea Versicolor

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect the ability to function under the ordinary conditions 
of daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.10 (2004).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2004).  

In this case, in a December 1970 rating decision, the veteran 
was granted service connection for tinea versicolor, and was 
assigned a noncompensible rating under Diagnostic Code 7806, 
effective May 19, 1970.  The veteran is currently seeking a 
compensable disability evaluation for his service-connected 
tinea versicolor.

With respect to the applicable law, effective August 30, 
2002, VA revised the criteria for diagnosing and evaluating 
skin disabilities.  67 Fed. Reg. 49590-49599 (Jul. 31, 2002).  

Where the law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies.  However, where compensation is awarded or 
increased pursuant to any Act or administrative issue, the 
effective date of such an award or increase shall not be 
earlier than the effective date of the Act or administrative 
issue.  See 38 U.S.C.A. § 5110(g) (West 2002).  In addition, 
the General Counsel of VA has held that if the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  See VAOPGCPREC 3-2000 (2000).

Prior to August 30, 2002, tinea versicolor did not have its 
own diagnostic code, so it was rated by analogy.  The 
veteran's service-connected tinea versicolor is currently 
rated as noncompensable disabling pursuant to 38 C.F.R. § 
4.118, Diagnostic Code 7806 for eczema.  Governing regulation 
provides that when an unlisted condition is encountered it is 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20 (2004).

Under the version of Diagnostic Code 7806 applicable prior to 
August 30, 2002, a 10 percent rating is warranted when there 
is eczema with exfoliation, exudation, or itching, if 
involving an exposed area or extensive area.  A 30 percent 
rating is warranted when there is eczema with constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent rating is warranted if there is 
eczema with ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or exceptionally 
repugnant.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 
(effective prior to August 30, 2002).

Under the revised criteria that became effective on August 
30, 2002, a noncompensable disability evaluation is 
contemplated under Diagnostic Code 7806 when less than 5 
percent of the entire body or less than 5 percent of exposed 
areas affected, and; no more than topic therapy required 
during the past 12-month period.  A 10 percent disability 
evaluation is contemplated when at least five percent, but 
less than 20 percent, of the entire body, or at least five 
percent, but less than 20 percent, of exposed areas are 
affected, or if intermittent systemic therapy (such as 
corticosteroids or other immunosuppressive drugs) has been 
required for a total duration of less than six weeks during 
the past 12-month period.  A 30 percent evaluation is 
warranted when 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas affected, or; systemic therapy 
such as corticosteroids or other immunosuppressive drugs are 
required for a total duration of six weeks or more, but not 
constantly, during the past 12 month period.  Diagnostic Code 
7806 also provides that a disability may also be rated as 
disfigurement of the head, face, or neck (Diagnostic Code 
7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805), depending upon the predominant disability.  See 
38 C.F.R. § 4.118, Diagnostic Code 7806 (2004).

When the evidence in this case is considered under the old 
schedular criteria of Diagnostic Code 7806, the Board finds 
that the evidence of record demonstrates that the veteran is 
not entitled to a compensable evaluation for his tinea 
versicolor.  Although the veteran has testified that he has 
frequent itching and rashes, the medical evidence does not 
show that the veteran's disability is productive of such 
symptomatology.  Notably, the January 1999 VA examiner did 
not diagnose the veteran with any active skin conditions, and 
VA examination in May 2003 also indicated that there were no 
active skin conditions.  Further, subsequent VA outpatient 
records dated from April 1998 to March 2003 are negative for 
any complaints, treatment, or diagnosis of tinea versicolor.  
Although the VA examination in May 2003 did reveal the 
presence of some discoloration on the veteran's upper body, 
none of the medical evidence shows symptoms such as constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  Therefore, the veteran has not met the 
criteria for a compensable evaluation under the old schedular 
criteria of Diagnostic Code 7806.

When the evidence is considered under the revised rating 
criteria of Diagnostic Code 7806, the Board is once again of 
the opinion that the veteran is not entitled to a compensable 
evaluation for tinea versicolor.  The available evidence 
associated with the claims file does not indicate that an 
increase is warranted under the revised rating criteria.  As 
such, the Board does not find that at least 5 percent, but 
less than 20 percent of the veteran's entire body, or at 
least 5 percent but less than 20 percent of exposed areas of 
the veteran's body are affected.  Additionally, the Board 
observes that the veteran has not required systemic therapy 
such as corticosteroids or other immunosuppressive drugs for 
a total duration of six weeks at all during the past 12 month 
period.  The veteran had previously been treated with 
Clotrimazole, but he indicated at his May 2003 VA examination 
that he discontinued use of the Clotrimazole for some time 
and no other available medical evidence indicates that the 
veteran is still using Clotrimazole.  Finally, the Board also 
observes, as discussed above, that the medical evidence of 
record indicates that the veteran has no currently active or 
diagnosed skin conditions.  Therefore, the Board finds that 
the veteran is not entitled to an increased evaluation under 
the rating criteria in effect as of August 30, 2002.

Further, the Board has considered the application of other 
Diagnostic Codes, including Diagnostic Codes 7800, 7801, 
7802, 7803, 7804, and 7805.  The criteria for those 
disabilities is set forth at 38 C.F.R. § 4.71a, Diagnostic 
Codes 7800, 7801, 7802, 7803, 7804, and 7805, respectively.  
However, the Board has reviewed the pertinent medical 
evidence as contained in the veteran's claims file, and 
concludes that the criteria for a compensable rating for 
scars or disfigurement of the head, face, or neck are simply 
not met.  In this regard, the Board notes that none of the 
available medical evidence indicates that the veteran 
experienced scaring or disfigurement as a result of his tinea 
versicolor.

In reaching this decision the Board has considered the 
provisions of 38 C.F.R. 
§ 3.321 (b) (1).  In this case, however, there has been no 
showing that the veteran's tinea versicolor has caused marked 
interference with employment or necessitated frequent periods 
of hospitalization beyond that contemplated by the assigned 
noncompensible disability evaluation.  Nor does his 
disability otherwise render impractical the application of 
the regular schedular standards.  In the absence of such 
factors, the Board finds that the requirements for an extra 
schedular evaluation under the provisions of 38 C.F.R. § 
3.321 (b) (1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Conclusion

The Board acknowledges the sincerity of the veteran's written 
statements submitted in support of his claims.  The veteran 
is certainly competent to provide an account of the symptoms 
that he experiences and has experienced.  Hayes v. Brown, 9 
Vet. App. 67, 72 (1996);  Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  However, since he is a lay person, he is not 
competent to offer an opinion requiring medical knowledge or 
expertise.  Therefore, the Board finds that his statements, 
no matter how sincere, cannot be utilized in lieu of 
competent medical evidence to prove the existence of an 
actual diagnosis, and/or to establish a medical nexus.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1995). 

Inasmuch as the preponderance of the evidence is against the 
appellant's claims, the claims of service connection for a 
skin disorder of the scalp and, entitlement to a compensable 
evaluation for tinea versicolor are denied.  The application 
of the reasonable doubt doctrine is, therefore, not warranted 
in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

Service connection for a skin disorder of the scalp is 
denied.

A compensable evaluation for tinea versicolor is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


